                         Case 5:17-cv-07305-EJD Document 283-1 Filed 06/25/20 Page 1 of 4



               1       Todd K. Boyer, State Bar No. 203132
                       todd.boyer@bakermckenzie.com
               2       BAKER & McKENZIE LLP
                       600 Hansen Way
               3       Palo Alto, CA 94304
                       Telephone: +1 650 856 2400
               4       Facsimile: +1 650 856 9299
               5       Caroline A. Pham, State Bar No. 305080
                       caroline.pham@bakermckenzie.com
               6       BAKER & McKENZIE LLP
                       Two Embarcadero Center, 11th Floor
               7       San Francisco, CA 94111
                       Telephone: +1 415 576 3078
               8       Facsimile: +1 415 576 3099
               9       Attorney for Defendant
                       APPLE INC.
             10

             11                                    UNITED STATES DISTRICT COURT

             12                                   NORTHERN DISTRICT OF CALIFORNIA

             13        RAJA KANNAN,                                  Case No. 5:17-cv-07305-EJD (VKD)
             14                      Plaintiff,                      DECLARATION OF CAROLINE A.
                                                                     PHAM IN SUPPORT OF DEFENDANT
             15               v.                                     APPLE INC.’S ADMINISTRATIVE
                                                                     MOTION FOR LEAVE TO FILE
             16        APPLE INC.,                                   EXCESS PAGES FOR ITS MOTION
                                                                     FOR SUMMARY JUDGMENT
             17                      Defendant.
                                                                     Complaint Filed:   December 26, 2017
             18                                                      FAC Filed:         May 10, 2018
                                                                     SAC Filed:         October 19, 2018
             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                                1                       Case No 5:17-cv-07305-EJD
Baker & McKenzie LLP
   660 Hansen Way              DECLARATION OF CAROLINE A. PHAM IN SUPPORT OF DEFENDANT APPLE INC.’S
 Palo Alto, CA 94304
   +1 650 856 2400               ADMINISTRATIVE MOTION FOR LEAVE TO FILE EXCESS PAGES FOR ITS MSJ
                           Case 5:17-cv-07305-EJD Document 283-1 Filed 06/25/20 Page 2 of 4



               1              I, Caroline A. Pham, declare:

               2              1.       I am an attorney at law duly admitted to practice before the courts of the State of

               3       California and the United States District Court, Northern District of California. I am an attorney with

               4       the law firm of Baker McKenzie and counsel of record for Defendant Apple Inc. (“Apple”) in the

               5       above captioned matter. I submit this declaration in connection with Apple’s Administrative Motion

               6       for Leave to File Excess Pages for its Motion For Summary Judgment. I have personal knowledge

               7       of the facts set forth herein and, if called as a witness, could competently testify thereto.

               8              2.       On June 23, 2020, I emailed Plaintiff Raja Kannan asking him to stipulate to mutually

               9       increase the page limit for each parties’ motion for summary judgment to thirty (30) pages. A true

             10        and correct copy of the email is attached hereto as Exhibit A.

             11               3.       To date, Plaintiff has not responded to my request to stipulate to mutually increase the

             12        page limit for each parties’ motion for summary judgment to thirty (30) pages.

             13               I declare under penalty of perjury under the laws of the United States and California that the

             14        foregoing is true and correct.

             15               Executed this 25th day of June 2020 in San Francisco, California.

             16

             17
                                                                                Caroline Pham
             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                                           2                          Case No 5:17-cv-07305-EJD
Baker & McKenzie LLP
   660 Hansen Way                  DECLARATION OF CAROLINE A. PHAM IN SUPPORT OF DEFENDANT APPLE INC.’S
 Palo Alto, CA 94304
   +1 650 856 2400                   ADMINISTRATIVE MOTION FOR LEAVE TO FILE EXCESS PAGES FOR ITS MSJ
Case 5:17-cv-07305-EJD Document 283-1 Filed 06/25/20 Page 3 of 4




           EXHIBIT A
                    Case 5:17-cv-07305-EJD Document 283-1 Filed 06/25/20 Page 4 of 4




From:                                    Pham, Caroline
Sent:                                    Tuesday, June 23, 2020 3:52 PM
To:                                      Raja Kannan
Cc:                                      Boyer, Todd
Subject:                                 Kannan v. Apple - MSJ


Hi Raja,

Please let us know if you will stipulate to increase the page limit for each parties' motion for summary judgment to 30
pages, given that your Second Amended Complaint alleges 13 causes of action. This will also increase the page limit for
any opposition to 30 pages as well.

In addition, we noticed that your portion of the Joint Trial Setting Conference Statement states that you will file a motion
for an extension of time to file summary judgment or adjudication, and for an extension of time to respond to Apple's
motion for summary judgment. As the parties will need to file their respective motions for summary judgment at the same
time, please advise whether you will be seeking an extension and, if so, the length of the requested extension.

Best,
Caroline

Caroline Pham
Associate, Employment & Compensation
Baker & McKenzie LLP
Two Embarcadero Center, 11th Floor
San Francisco, CA 94111-3802
United States
Tel: +1 415 576 3000
Direct: 415 984 3877
Fax: +1 415 576 3099
caroline.pham@bakermckenzie.com




bakermckenzie.com | Facebook | LinkedIn | Twitter

For the latest legal news and updates on COVID-19 visit Baker McKenzie's Coronavirus Resource Center or download the COVID-19
Global Employer Guide.




                                                                 1
